Citation Nr: 0409989	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
disorder of the left fifth finger.

2.  Entitlement to an increased rating for residuals of a cerebral 
concussion, to include headaches, dizziness, and loss of balance, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Barry, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to September 
1953.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2003, at which time the issues of the 
veteran's entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disorder of the left fifth finger; an increased rating for 
residuals of a cerebral concussion, to include headaches, 
dizziness, and loss of balance; and a total disability rating for 
compensation due to individual unemployability (TDIU), were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, for additional development.  

While the case was in remand status, the RO in a rating decision 
of October 2003 granted a 100 percent schedular evaluation for his 
service-connected obstructive lung disease and chronic bronchitis, 
effective from December 3, 2002, thereby rendering moot the 
question presented as to the veteran's TDIU entitlement from that 
point in time, but not prior to December 3, 2002.  Notice of the 
October 2003 action was provided to the veteran and, in response, 
he indicated in a written statement received by the RO in January 
2004 that he was withdrawing his TDIU claim.  As such, the issue 
of the veteran's TDIU entitlement is no longer within the Board's 
jurisdiction and is not herein addressed.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
veteran developed additional disability of the left fifth finger 
or that any preexisting disease or injury of the left fifth finger 
was aggravated as a result of VA medical or surgical treatment 
afforded him in connection with a left carpal tunnel release 
undertaken in May 1991.

2.  The veteran's service-connected residuals of a cerebral 
concussion are manifested exclusively by purely subjective 
complaints of headaches, dizziness, loss of balance, and 
incoordination; no pure neurological disability or multi-infarct 
dementia is shown to be a current residual of the inservice 
cerebral concussion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disorder of the left fifth 
finger have not been met.  38 U.S.C.A. § 1151, as in effect prior 
to October 1, 1997; 38 C.F.R. § 3.358, as in effect prior to 
October 1, 1997: 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).

2.  The criteria for the assignment of a rating in excess of 10 
percent for residuals of a cerebral concussion, to include 
headaches, dizziness, and loss of balance, and incoordination, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.20. 4.124a, 
4.130, Diagnostic Codes 8045, 9304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, this case was most recently remanded to the RO 
by the Board in June 2003.  Actions prior thereto also included 
the Board's remand to the RO in May 2000 and a July 2002 
memorandum to the Board's now defunct evidence development unit 
for the completion of certain actions.  All of the directives of 
the Board set forth in the foregoing actions appear to have been 
completed in full, and it is of note that neither the veteran, nor 
his attorney, contend otherwise.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in November 
2000, following the initiation of the claims at issue.  This law 
significantly added to the statutory law concerning VA duties when 
processing claims for VA benefits by redefining the obligations of 
VA with respect to the duty to assist and including an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To implement 
the provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).

Under the changes effectuated, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and notice 
of information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this 
case, there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of the information and 
evidence needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Written notice as to the foregoing 
was provided to the veteran in this instance through a series of 
letters from the RO and the Board, beginning in July 2001, to 
include a November 2002 letter from the Board.  

Third, VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, through development efforts of the RO and 
the Board, the veteran has been afforded multiple opportunities to 
submit evidence in support of requested VA benefits, and VA has 
assisted him in obtaining any and all examination and treatment 
records having a bearing on the matters herein at issue.  In 
addition, the veteran has been afforded multiple VA medical 
examinations during the course of this appeal so that a complete 
assessment of the disabilities in question could be obtained and 
made a part of the claims folders.  In light of the foregoing, and 
in the absence of any indication from the veteran that there is in 
existence pertinent evidence that is not already on file, it is 
concluded that VA's duty-to-assist obligation has been fully 
satisfied in this instance.  

Fourthly, the United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that VCAA notice, as required by 38 
U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159, must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  Hence, 
it was impossible for VA to have complied with a law that did not 
become effective until November 2000.  Moreover, the Board finds 
that any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the claims in 
question, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if so, 
how, the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable RO determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a pre-
RO decision notice was not prejudicial to the appellant.  ("The 
Secretary has failed to demonstrate that, in this case, lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant."  Id. at 422.) 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial.  To find otherwise would 
require the Board to remand every case for the purpose of having 
the RO provide a pre-initial adjudication notice.  The only way 
the RO could provide such a notice, however, would be to vacate 
all prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first RO 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2) (West 2002); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit exemption for 
the notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error."  Id. at 1375.)  

In reviewing RO determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's decision.  As provided by 38 
U.S.C.A. § 7104(a) (West 2002), all questions in a matter which 
under 38 U.S.C.A. § 511(a) (West 2002) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-RO initial adjudication constitutes harmless 
error, especially since an RO determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply is 
no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 Vet. 
App. at 422.  Similarly, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply because 
an RO decision is appealed to the Board.  Rather, it is only after 
a decision of either the RO or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant, beginning in 2001, was not 
afforded to him prior to the first RO adjudication of the claims, 
full notice was provided by the RO prior to the most recent 
transfer and certification of the appellant's case to the Board, 
and the content of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant.  The claimant 
has been provided with every opportunity to submit evidence and 
argument in support of his or her claims, and to respond to VA 
notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

Compensation under 38 U.S.C.A. § 1151

As the veteran's application for § 1151 benefits was received by 
the RO in June 1997, a showing of fault or negligence on the part 
of VA leading to the onset of disability or additional disability 
is not required.  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 513 U.S. 115 (1994); Cf. 
Amendments to 38 U.S.C.A. § 1151 implemented by Section 422(a) of 
Pub. L. No. 104-204, the Department of Veterans Affairs and 
Housing and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (1996) (requiring 
a showing of negligence or fault for entitlement to § 1151 
benefits for claims filed on or after October 1, 1997).

This claim is governed by the pertinent law and regulation in 
effect prior to October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Under the applicable provisions of 38 U.S.C.A. § 
1151, where any veteran shall have suffered an injury or an 
aggravation of an injury, as a result of VA hospitalization or 
medical or surgical treatment, and not the result of such 
veteran's own willful misconduct, and such injury or aggravation 
results in additional disability, disability compensation shall be 
awarded in the same manner as if such disability or aggravation 
were service-connected.  

In determining whether additional disability exists, the 
beneficiary's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will be 
compared with the subsequent physical condition resulting from the 
disease or injury and compensation will not be payable for the 
continuance or natural progress of disease or injuries for which 
treatment was authorized.  38 C.F.R. § 3.358(b) (1997).

For a determination of whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental.  38 C.F.R. § 3.358(c)(1) (1997).  Also, the mere 
fact that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an existing 
disease or injury as a result of treatment.  38 C.F.R. § 
3.358(c)(2) (1997).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  The phrase necessary 
consequences contemplates those which are certain to result from, 
or were intended to result from, the treatment administered.  38 
C.F.R. § 3.358(c)(3) (1997).

Evidence on file indicates that the veteran sustained a laceration 
of the left fifth finger in August 1978 that required suturing.  
It was noted to be well healed within a period of seven days.  

Complaints of hand and arm discomfort are shown in 1986, which 
were attributed by attending medical personnel to diabetic or 
peripheral neuropathy.  

In May 1991, the veteran underwent a left carpal tunnel release at 
the VA Medical Center in Lincoln, Nebraska.  At that time there 
was noted to be a history of left wrist numbness which had 
worsened over the previous year, along with positive findings for 
carpal tunnel syndrome on electromyograms.  The May 1991 operative 
report indicates that the surgery was confined to the left wrist.  
Postoperatively, the veteran reported that his left third, fourth, 
and fifth fingers felt as if they were asleep, although the 
immediate postoperative examination disclosed that his fingers 
were warm to touch and that finger movements and sensation were 
present.  On the day of hospital discharge, the veteran's 
neurovascular status was shown to be stable.

Following the May 1991 procedure, the veteran indicates that, when 
he was examined by the VA surgeon in follow-up, a complaint of 
pain of the left fifth finger was set forth.  In response, the 
veteran and his spouse have indicated in separate statements that 
the VA surgeon communicated to them that he had not "touched" the 
left fifth finger during the May 1991 surgery.  Complaints of left 
hand pain and tingling are documented, beginning in 1992, and 
thereafter, with nerve conduction velocity (NCV) testing in March 
1993 identifying the presence of bilateral carpal tunnel syndrome.  

Shown in an October 1997 note was the veteran's complaint that his 
hands were going to sleep, with an associated bluish color and 
diminished grip strength of each.  Examination and testing, 
including an NCV study, demonstrated bilateral carpal tunnel 
syndrome, greater on the left, along with the diagnostic 
impression that there was also present diabetic neuropathy.  
Further carpal tunnel release on the left followed in January 
1998.  

In the case at hand, the veteran contends that additional 
disability of his left fifth finger, manifested by pain and 
tingling, resulted from the May 1991 VA surgical procedure which 
was performed to correct carpal tunnel syndrome of the left wrist.  
However, while the record reflects that the veteran has 
disablement of the left fifth finger, no medical professional has 
attributed such disability to the left carpal tunnel release 
performed by VA in May 1991.  Various other etiologies are 
nevertheless set forth by the record, including but not limited to 
sequelae of diabetes mellitus, such as diabetic and peripheral 
neuropathy as well as tardy ulnar pulses; a recurrence of carpal 
tunnel syndrome; cervical spine disease; and peripheral vascular 
disease.  

As no medical professional has offered an opinion, to the effect 
that the treatment afforded the veteran by VA involving a left 
carpal tunnel release undertaken during a period of VA 
hospitalization in May 1991, resulted in additional disability 
from a disease or injury or an aggravation of existing disease or 
injury, the claim at hand must be denied.  While the veteran has 
set forth his own opinion as to the existence of additional 
disability by way of the incurrence or aggravation of a left fifth 
finger disorder, the record does not establish that he has the 
requisite medical training and expertise to offer any such 
opinion.  See Layno v. Brown, 6 Vet. App. 464, 469-70 (1994).  As 
the preponderance of the evidence is against entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for disability of the left 
fifth finger, the benefit sought on appeal is denied.  

Increased Rating:  Residuals of a Cerebral Concussion

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  

Where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to the 
brain, rating will be effected under the diagnostic codes 
specifically dealing with such disabilities, with citation of a 
hyphenated diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 
8045.  Purely subjective complaints, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  Id.  
This 10 percent rating will not be combined with any other rating 
for a disability due to brain trauma.  Id.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  Id.  

Service connection was established for a chronic brain syndrome, 
post-traumatic, with an anxiety conversion syndrome, manifested 
chiefly by headaches, by the RO in a rating decision of April 
1958.  A 30 percent rating was assigned at that time, and by 
rating action in April 1963, the rating was reduced to 10 percent 
for what was characterized as a chronic anxiety reaction, with no 
signs of an acute or chronic brain syndrome.  No further change in 
the assigned 10 percent rating for such disability was 
subsequently effectuated.

In connection with the claim for increase in June 1997, the denial 
of which by the RO forms the basis of the instant appeal, 
allegations are advanced that the veteran suffers from dementia 
due to inservice head trauma.  As a result, it is argued that he 
is entitled to an increase in the currently assigned rating under 
Diagnostic Code 8045-9304.  

That notwithstanding, examination and treatment reports compiled 
during the relevant period fail to identify the presence of purely 
neurological disabilities of the veteran, such as hemiplegia, 
seizures, facial nerve paralysis, or the like, resulting from his 
inservice head injury.  As such, there is no basis for the rating 
of the disability in question under diagnostic codes relating to 
purely neurological disablement, as set forth in 38 C.F.R. § 
4.124a, Diagnostic Codes 8000-8025, 8046-8914 (2003).  Moreover, 
in the absence of a showing of skull loss, scarring, or other 
pertinent manifestation, alternate rating criteria do not provide 
for the assignment of a rating in excess of 10 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5296 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805, as in effect prior to and on August 
30, 1992, 67 Fed. Reg. 49590 (2002).  As well, there is no showing 
of associated delirium, dementia, or an amnestic or other related 
cognitive disorder, as would warrant rating under 38 C.F.R. §§ 
4.126, 4.130 (2003).

Regarding those purely subjective complaints associated with the 
disability at issue, there is medical evidence from VA and non-VA 
sources attributing the veteran's ongoing complaints of headaches, 
dizziness, loss of balance, and incoordination to his inservice 
cerebral concussion.  However, it is noted that the veteran is in 
receipt of the highest assignable evaluation available under 
Diagnostic Code 8045-9304 for purely subjective complaints, and 
that a rating in excess of 10 percent is not assignable under 
Diagnostic Code 9304 in the absence of a diagnosis of multi-
infarct dementia as a consequence of brain trauma.  In this 
instance, the record as a whole fails to identify the existence of 
multi-infarct dementia due to brain trauma, as a result of the 
veteran's service-connected residuals of a cerebral concussion.  
That is not to say that the record is devoid of evidence of 
cognitive impairment, including that attributable to the cerebral 
concussion, only that a preponderance of the evidence is to the 
contrary.  

More specifically, when this matter was previously before the 
Board in May 2000, it was noted that a VA examiner in June 1998 
had identified the presence of mild cognitive impairment, albeit 
without attribution thereof to multi-infarct dementia due to 
inservice brain trauma.  In order to clarify the point, the matter 
was remanded to the RO for additional development, inclusive of 
medical input.  On a VA psychiatric examination in February 2002, 
no current impairment involving aphasia, apraxia, agnosia, or 
disturbance of executive functioning was shown clinically.  
Neuropsychological testing was found to demonstrate no signs of a 
cognitive disorder at that time.  Rather, the veteran's complaints 
of cognitive dysfunction were attributed to his post-traumatic 
stress disorder.  Although a cognitive impairment or dementing 
process was not indicated, it was theorized by the examiner that 
it was as likely as not that the inservice concussion had resulted 
in cognitive problems earlier in the veteran's life, thereby 
warranting a diagnosis of chronic brain syndrome or cognitive 
disorder, not otherwise specified.  Neurological examination by VA 
in February 2002 yielded an assessment of benign forgetfulness, 
and it was the neurological examiner's opinion that the veteran's 
extensive history of diabetes mellitus and sudden cardiac death 
had contributed to some cerebral injury, and in combination with 
the inservice concussion, had rendered the veteran a bit 
forgetful.  However, in the examiner's view, by no means did the 
veteran meet the criteria required for entry of a diagnosis of 
dementia.  

A VA general medical examination in December 2002 culminated in 
entry of a diagnosis of traumatic brain disease, among others.  A 
separate neurological evaluation at that time disclosed no 
deficits with which to link the veteran's present problems to the 
previous diagnosis of a concussion or skull fracture.  Most of his 
complaints were in the opinion of the examiner attributable to 
multiple systemic illnesses, including diabetes and peripheral 
neuropathy, with the only item appearing to be a bit unexplained 
being hand wasting, for which diabetes was noted to be a risk 
factor.  In a January 2003 addendum to the December 2002 
examination, and with the benefit of additional clinical 
evaluation, the neurological examiner noted the continuing 
presence of a symptom complex involving headaches and dizziness 
and found little on examination to suggest a multi-infarct 
dementia and no linkage to the inservice cerebral concussion.  
Results from an electromyogram in January 2003 were noted to 
identify a peripheral sensory motor neuropathy, most likely 
related to the veteran's insulin-dependent diabetes.  

The record also reflects that the veteran was afforded a VA post-
traumatic stress disorder examination in July 2003, at which time 
it was noted that February 2002 testing had revealed that the 
veteran was functioning cognitively within normal limits or even 
better than most people of similar age.  No deficits were noted to 
have been found with regard to attention, memory, verbal fluency, 
confrontational naming, and executive functioning.  Examination in 
2003 yielded no diagnosis relating to multi-infarct dementia; 
psychological evaluation, and testing in August 2003 showed an 
estimated global intellectual function in the average range, 
notwithstanding a subtest score as to psychomotor skills that fell 
significantly below his indicated global intellectual/cognitive 
functioning.  Dementia was not diagnosed by the examining 
psychologist.  

Based on the foregoing, it is concluded by the Board that there is 
not now present a multi-infarct dementia that would permit the 
assignment of a rating in excess of 10 percent under Diagnostic 
Code 9304 for residuals of a cerebral concussion.  There is no 
showing that the veteran has the requisite medical expertise or 
training so as to render as competent medical evidence his opinion 
as to the existence of dementia from head trauma in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In all, a 
preponderance of the evidence is against the veteran's claim for 
increase, and, as such, denial of such claim is required. 



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
disorder of the left fifth finger is denied.

An increased rating for residuals of a cerebral concussion, to 
include headaches, dizziness, and loss of balance, currently 
evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



